Title: From Thomas Jefferson to George Rogers Clark, [19 April] 1780
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Richmond [April 19] 1780.

I have received information of many Murders recently committed by the Indians in Washington, Montgomery, Green-Briar, Kentucky and the neighborhood of Fort Pitt. Tho the Nations by whom co[mmit]ted are not specified in the Information, the extent of the Mischief [indicates an?] extensive combination. Incertain whether you were near enough at Hand to afford relief, and indeed rather expecting from your last Letter received that you are now at the Mouth of the Ohio, satisfied at the same time that any Plan of enterprize determined and minutely directed here would prove abortive from want of Information and unforeseen Difficulties and Events, I have directed the Lieutenants of the Counties of Washington, Montgomery, Botetourt, Rockbridge, and Green-Briar to assemble and concert, and immediately with a Portion of their Militia carry an Expedition into the Indian Country: To communicate their determinations to the Lieutenants of the Counties Northward of them between the Blue-Ridge and Allegany who are also to assemble, concert, and execute similar offensive Measures with their Militia either by concurring in the same, or undertaking a separate Expedition; and these again to call for Aids from the Counties West of the Allegany. They are to give Notice of their Plans to yourself, and should the combination of the Enemy appear still formidable for their Force I have desired them to ask such Assistance as you can give them, and in such way as you shall Think most effectual. Since the Conduct of the Indians has precipitated our meditated Chastisement of them, it seems to have determined on which of the Objects formerly submitted to you the first Efforts of the campaign are to be directed. Nothing is more desirable than total suppression of Savage Insolence and Cruelties, and should your Affairs be in a condition to admit your going in Person, and taking command of the whole expedition, the object is of sufficient Importance to require it, yet unacquainted as I am, with the present State of your forces, where they are, and how employed, I am afraid that your distance from the Scene of action, or other unknown circumstances might produce a greater Measure of Injury to the Public by interrupting your present operations than they might derive of good from your co-operation. I therefore leave to your Discretion and Zeal for the good of your Country to determine whether, and in what manner, to concur [in] this Expedition, still considering it as so important as to recommend it to you, if very great injury to the public may not attend the calling you off on that Business. I also write to Major Slaughter (as he is probably so distant from You) to lend his Aid if called on in the Manner I have mentioned to him. I have it not in my Power to give you precise Information of the numbers recruited for Col. Crockett, or time of their March. I experience Mortification on every enquiry by finding that every Enquiry lessens my Hope both as to Numbers and dispatch. Nothing shall be left undone to forward them, and I do not Despair all together of their participating in the projected Expedition. I am Sir Your very humble servt.,

Th: Jefferson


P.S. Inclosed is an answer to your’s of Feb. 22.

